United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 97-1884
                                    ___________

United States of America,                *
                                         *
            Appellee,                    *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Wayne A. Gibson,                         *
                                         *        [UNPUBLISHED]
            Appellant.                   *
                                    ___________

                            Submitted: August 22, 1997
                                Filed: September 9, 1997
                                    ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.


    While performing drug interdiction duties at the
Kansas City, Missouri Amtrak station, Kansas City police
detectives Larry Cridlebaugh and Lee Richards found
cocaine   base   in  Wayne   A.   Gibson&s    possession.
Cridlebaugh arrested Gibson, who was later charged with
one count of possessing fifty grams or more of cocaine
base with intent to distribute, in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(A) (1994). Gibson moved to suppress
evidence obtained   during    a    search   of   his   luggage.
Following




                             -2-
a suppression hearing, the District Court1 concluded that
Gibson&s encounter with the police was consensual and
denied the motion. Gibson then entered a conditional plea
of guilty, reserving his right to appeal the denial of his
pretrial motion to suppress, and the District Court
sentenced Gibson to 262 months' imprisonment and five
years' supervised release. Gibson appeals the denial of
his motion to suppress, arguing that a consensual citizen-
police encounter became an unconstitutionial investigatory
stop when police detained him without any reasonable
suspicion of criminal activity. We affirm.

    We review de novo the denial of a motion to suppress,
but we review findings of historical fact only for clear
error. See United States v. Weinbender, 109 F.3d 1327,
1329 (8th Cir. 1997).       Based on the testimony of
detectives Cridlebaugh and Richards, which the District
Court credited, that court's findings that Gibson's
encounter with the detectives was consensual and that
Gibson freely consented to the search that led to the
discovery of the cocaine base in his possession are not
clearly erroneous. Accordingly, the District Court did
not err in denying Gibson's motion to suppress.

    The conviction resulting from Gibson's plea of guilty
is affirmed.

      A true copy.


      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable Sarah W. Hays, United States Magistrate Judge for the Western District of
Missouri.

                                        -3-
Attest:

      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                     -4-